The defendant was tried on an indictment for murder and was convicted of voluntary manslaughter. Held:
1. The evidence, direct and circumstantial, authorized the verdict.
2. It was not error to charge the law of voluntary manslaughter to the jury.
3. The evidence was not wholly circumstantial, and the court did not err in failing to charge the law of circumstantial evidence, in the absence of a request for such a charge.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
          DECIDED APRIL 19, 1945. REHEARING DENIED MAY 2, 1945.